 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           EASTERN DISTRICT OF CALIFORNIA
 8
 9   RODNEY EUGENE THOMAS,                      )   Case No. 1:17-cv-01512-SKO
                                                )
10                  Plaintiff,                  )   ORDER AWARDING EQUAL
                                                )   ACCESS TO JUSTICE ACT
11            vs.                               )   ATTORNEY FEES AND EXPENSES
                                                )
12   NANCY A. BERRYHILL, Acting                 )   PURSUANT TO 28 U.S.C. § 2412(d)
     Commissioner of Social Security,           )
13                                              )   (Doc. 20)
                    Defendant                   )
14                                              )
                                                )
15
16            Based upon the parties’ Stipulation for the Award of Attorney’s Fees
17   Pursuant to the Equal Access to Justice Act (Doc. 20) (the “Stipulation”),
18            IT IS ORDERED that attorney’s fees and expenses in the amount of Five
19   Thousand Dollars ($5,000.00) as authorized by 28 U.S.C. § 2412, be awarded
20   subject to the terms of the Stipulation.
21
22   IT IS SO ORDERED.

23   Dated:     January 16, 2019                           /s/   Sheila K. Oberto     .
24                                                  UNITED STATES MAGISTRATE JUDGE

25
26
27
                                                -1-
28
